*57opinion.
GeaupneR
: To establish the value of the taxpayer’s tangible property as of the date of acquisition, counsel relied on depositions of certain stockholders of the taxpayer company, an appraisal report, and the deposition of an officer of the appraisal company. The depositions of the stockholders merely relate the circumstances surrounding the organization of the taxpayer corporation and, in one instance, the approximate rental value of near-by land. No attempt was made to show the area of land, the number, size, condition of the buildings acquired, or their market value.
The officer of the appraisal company in his deposition explained that in preparing appraisal reports the notes of field engineers are sent to the home office with pricing* information taken from local sources and the notes are priced in the home office. The officer frankly admitted that he had never made an examination of the taxpayer’s property and that the report was not even made under his direction. Such evidence is insufficient. Appeal of Stokes Milling Co., 2 B. T. A. 1284.